IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT JACKSON

                      OCTOBER 1997 SESSION          FILED
                                                     October 17, 1997

                                                    Cecil Crowson, Jr.
                                                    Appellate C ourt Clerk
MARK L. GRIMES,
                                  ) C.C.A. No. 02C01-9610-CC-00337
      Appellant,                  )
                                  ) Lake County
V.                                )
                                  ) Honorable Joe G. Riley, Jr., Judge
                                  )
BILLY COMPTON, WARDEN,            )
                                  ) (Habeas Corpus-Rape)
      Appellee.                   )




FOR THE APPELLANT:                 FOR THE APPELLEE:

Mark L. Grimes, Pro se             John Knox Walkup
Route 1, Box 330                   Attorney General & Reporter
Tiptonville, TN 38079-9775
                                   Deborah A. Tullis
                                   Assistant Attorney General
                                   Criminal Justice Division
                                   450 James Robertson Parkway
                                   Nashville, TN 37243-4351

                                   C. Phillip Bivens
                                   District Attorney General
                                   P.O. Drawer E
                                   Dyersburg, TN 38024




OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge




                                OPINION
        The appellant, Mark L. Grimes, pled guilty to rape. He was sentenced to

twelve years incarceration in the Tennessee Department of Correction. He,

thereafter, filed a petition for habeas corpus relief. In his petition he alleged that

the indictment against him was insufficient for failing to allege a mens rea. He

contends his conviction is void. The trial court dismissed the petition finding that

it was not proper for habeas corpus review. The trial court based this finding on

the fact that the appellant’s conviction was not void on its face and that his

sentence had not expired. He appeals this dismissal. Upon review, we affirm.



        The appellant contends that the indictment against him did not sufficiently

allege the mens rea for rape.1 He argues that his conviction is, therefore, void.

The appellant bases his contention on State v. Hill, No. 01C01-9508-CC-00267

(Tenn. Crim. App., at Nashville, filed June 20, 1996). We note that several

panels of this Court have refused to follow Hill and that it is currently pending

review by the Tennessee Supreme Court.2



        In Tennessee an indictment must (1) inform the defendant of the precise

charges; (2) enable the trial court to enter an appropriate judgment and sentence

upon conviction; and (3) protect the defendant against double jeopardy. State v.

Trusty, 919 S.W.2d 305, 309 (Tenn. 1996). It must be stated in ordinary and

concise language so that a person of common understanding will know what is

intended. Warden v. State, 381 S.W.2d 244 (Tenn. 1964).



        The majority of this panel declines to follow Hill. We find that the

appellant’s indictment sufficiently alleged the elements of rape and was

constitutionally sound. He was fully apprised of the charges against him in

ordinary and concise language. The appellant’s indictment gave the convicting

        1
         The indictm ent against the appe llant stated: “on July 7, 1992 , in Shelby County, . . . did
unlawfully and coercively sexually penetrate [the victim] in violation of Tenn. Code Ann. § 39-13-503.”


        2
          For exam ple, State v. Wilson, No. 03C01-9511-CC-00355 (Tenn. Crim. App. at Knoxville,
filed Mar. 25, 199 7); State v. Burrell , No. 03C01-9404-CR-00157 (Tenn. Crim. App. at Knoxville, filed
Feb. 11, 1997).

                                                  -2-
court an adequate basis for subject matter jurisdiction. Therefore, the

appellant’s conviction is not void and is improper for habeas corpus review.



        Accordingly, we find no error of law mandating reversal. The judgment of

the trial court is affirmed.




                                                __________________________
                                                PAUL G. SUMMERS, Judge


CONCUR:




__________________________
JOHN H. PEAY, Judge




__________________________
DAVID G. HAYES, Judge




                                       -3-